Nebraska Advance Sheets
66	287 NEBRASKA REPORTS



            Catherine D. Lang, Commissioner of Labor,
             appellant, v. Howard County, Nebraska,
                 and Robert J. Sivick, appellees.
                                   ___ N.W.2d ___

                     Filed December 20, 2013.      No. S-13-010.

 1.	 Counties: Public Officers and Employees: Time. Generally, a county attor-
     ney is elected in each county at the statewide general election held every
     4 years and serves a term of 4 years or until his or her successor is elected
     and qualified.
 2.	 Counties: Public Officers and Employees. If no county attorney is elected
     at the statewide general election or if a vacancy occurs for any other reason, a
     county board may appoint a qualified attorney to the office of county attorney.
 3.	 Counties: Public Officers and Employees: Contracts. If a county board
     appoints an attorney to the office of county attorney, it must negotiate a
     contract with the attorney which specifies the terms and conditions of the
     appointment.
 4.	 Employment Security: Judgments: Appeal and Error. In an appeal from the
     Nebraska Appeal Tribunal to the district court regarding unemployment benefits,
     the district court conducts the review de novo on the record, but on review by
     the Nebraska Court of Appeals or the Nebraska Supreme Court, the judgment of
     the district court may be reversed, vacated, or modified for errors appearing on
     the record. When reviewing a judgment for errors appearing on the record, the
     inquiry is whether the decision conforms to law, is supported by competent evi-
     dence, and is neither arbitrary, capricious, nor unreasonable.
 5.	 Judgments: Statutes: Appeal and Error. Concerning questions of law and stat-
     utory interpretation, an appellate court has an obligation to reach an independent
     conclusion irrespective of the decision made by the court below.
 6.	 Political Subdivisions: Employment Security: Words and Phrases. Services
     performed for a political subdivision in a position which, under or pursuant to
     the state law, is designated “a major nontenured policymaking or advisory posi-
     tion” are excluded from the definition of “employment” under the Employment
     Security Law.
 7.	 Statutes. Absent a statutory indication to the contrary, words in a statute will be
     given their ordinary meaning.
 8.	 Public Officers and Employees. Under Nebraska statutes, an important function
     of a county attorney is to provide advice.
 9.	 Public Officers and Employees: Employment Security: Words and
     Phrases. “Magic words” are not necessary for a position to be designated “a
     major nontenured policymaking or advisory position” under the Employment
     Security Law.
10.	 Public Officers and Employees. In determining whether a position is a major
     nontenured policymaking or advisory position, it is enough that a statute, regula-
     tion, executive order, or the like communicate the concept that the position is
     policymaking or advisory.
                        Nebraska Advance Sheets
	                         LANG v. HOWARD COUNTY	67
	                            Cite as 287 Neb. 66

11.	 Statutes. Where the words of a statute are plain, direct, and unambiguous, no
     interpretation is needed to ascertain the meaning.
12.	 Appeal and Error. An appellate court is not obligated to engage in an analysis
     that is not necessary to adjudicate the case and controversy before it.

   Appeal from the District Court for Howard County: Mark
D. Kozisek, Judge. Reversed.
  John H. Albin, Thomas A. Ukinski, and Caleb Dutson,
Senior Certified Law Student, for appellant.
      Robert J. Sivick, pro se.
  Heavican, C.J., Wright, Connolly, Stephan, McCormack,
Miller-Lerman, and Cassel, JJ.
      Cassel, J.
                       INTRODUCTION
   An appointed county attorney who lost his position when
another attorney was elected to the office sought unemploy-
ment insurance benefits, but the Nebraska Department of Labor
(Department) determined that he was ineligible because his
wages were not for covered “employment.”1 The Nebraska
Appeal Tribunal reversed the Department’s determinations,
and the district court affirmed. Because we conclude that the
position of county attorney is one that has been designated “a
major nontenured policymaking or advisory position”2 under
or pursuant to Nebraska law, we reverse the judgment of the
district court.
                       BACKGROUND
   [1-3] Generally, a county attorney is elected in each county
at the statewide general election held every 4 years and serves
a term of 4 years or until his or her successor is elected and
qualified.3 However, if no county attorney is elected at the
statewide general election or if a vacancy occurs for any other
reason, a county board may appoint a qualified attorney to

 1	
      See Neb. Rev. Stat. § 48-604 (Reissue 2010).
 2	
      § 48-604(6)(f)(v).
 3	
      See Neb. Rev. Stat. § 32-522 (Reissue 2008).
   Nebraska Advance Sheets
68	287 NEBRASKA REPORTS



the office of county attorney.4 If the county board appoints an
attorney to the office of county attorney, it must negotiate a
contract with the attorney which specifies the terms and condi-
tions of the appointment.5
   Due to a vacancy, Howard County, Nebraska, hired Robert
J. Sivick as its interim county attorney under a written con-
tract that ran from December 1, 2007, through November 30,
2008. Sivick continued as the county attorney under successive
contracts running from December 1, 2008, through January 1,
2010, and from January 1 through December 31, 2010.
   Under the employment contracts, Sivick agreed to perform
all of the duties of a county attorney as dictated by the stat-
utes.6 The contracts specified that such duties included provid-
ing advice and legal services to the Howard County Board
of Commissioners (Board) and all departments of Howard
County government. Sivick estimated that he spent 20 to 30
percent of his time providing advice and legal services to
the Board.
   Sivick was unsuccessful in his bid to be elected the county
attorney for the term of office running from January 2011 to
January 2015. His last date of work as the Howard County
Attorney was January 6, 2011. He subsequently filed a
claim for unemployment insurance benefits with the State
of Nebraska.
   Nebraska law sets forth numerous exceptions to the term
“employment.”7 The term does not include service performed
while employed by a political subdivision
      if such services are performed by an individual in the
      exercise of his or her duties: (i) As an elected official;
      (ii) as a member of the legislative body or a mem-
      ber of the judiciary of a state or political subdivision
      thereof; (iii) as a member of the Army National Guard
      or Air National Guard; (iv) as an employee serving on a

 4	
      See Neb. Rev. Stat. § 23-1201.01(2) (Reissue 2012).
 5	
      See id.
 6	
      See, e.g., Neb. Rev. Stat. § 23-1201 (Reissue 2012).
 7	
      § 48-604(6).
                         Nebraska Advance Sheets
	                          LANG v. HOWARD COUNTY	69
	                             Cite as 287 Neb. 66

      temporary basis in case of fire, storm, snow, earthquake,
      flood, or similar emergency; (v) in a position which,
      under or pursuant to the state law, is designated a major
      nontenured policymaking or advisory position, or a poli-
      cymaking or advisory position, the performance of the
      duties of which ordinarily does not require more than
      eight hours per week; or (vi) as an election official or
      election worker if the amount of remuneration received
      by the individual during the calendar year for services
      as an election official or election worker is less than one
      thousand dollars.8
   The Department determined that Sivick’s wages from
Howard County were not covered wages for the purpose of
unemployment insurance and, thus, could not be used to estab-
lish an unemployment insurance claim. The Department also
determined that Sivick was not monetarily eligible for unem-
ployment benefits. Sivick appealed these determinations, and
the appeal tribunal held a hearing on each matter.
   The appeal tribunal reversed the determinations of the
Department. In one matter, the appeal tribunal held that
Sivick’s earnings were covered wages for the purposes of
unemployment insurance benefits because Sivick was not an
elected official, the majority of his duties were not spent in
policymaking or advisory capacities, and there was no statutory
designation of his position being a major advisory position.
The appeal tribunal determined that Sivick earned sufficient
wages to meet the base period qualification requirements. In
the other matter, the appeal tribunal stated that because it found
Sivick’s wages to be covered wages, his wages should be con-
sidered in determining whether he was monetarily eligible to
receive benefits. The appeal tribunal stated that Sivick’s wages
would be approximately $13,000 in each quarter of the base
period and that because Sivick’s wages were covered wages,
the Department’s monetary determination was erroneous. The
Commissioner of Labor (Commissioner) sought review of the
two interrelated decisions of the appeal tribunal.

 8	
      § 48-604(6)(f) (emphasis supplied).
   Nebraska Advance Sheets
70	287 NEBRASKA REPORTS



    The district court affirmed the decisions of the appeal tribu-
nal in both matters. The court reasoned that § 48-604(6)(f)(i)
exempted an elected official, but that it did not exempt a per-
son appointed to fill an elective position. The court stated that
Sivick’s position was clearly untenured and that no one argued
to the contrary. In considering whether Sivick held a posi-
tion which was designated a “major advisory position,” the
court stated that “the duties Sivick actually performed are of
little import” and that it would “look only to whether Sivick’s
position was a major nontenured policymaking or advisory
position pursuant to, or under, the laws of Nebraska.” The
court found no law or other designation that Sivick’s position
was designated a “major nontenured policymaking or advisory
position.” Thus, the court stated that upon its de novo review,
it found by the greater weight of the evidence that Sivick was
not an elected official and did not hold a position which, under
or pursuant to the state law, was designated a “major nonten-
ured policymaking or advisory position.” The court stated that
its determination of the appeal regarding employment effec-
tively disposed of the appeal concerning monetary eligibility.
Accordingly, the court affirmed the decisions of the appeal
tribunal in both matters.
    The Commissioner timely appealed, and we moved the case
to our docket under our statutory authority to regulate the case-
loads of the appellate courts of this state.9

                  ASSIGNMENTS OF ERROR
   The Commissioner assigns, consolidated, restated, and reor-
dered, that the district court erred by (1) failing to find that
the position of county attorney is a major nontenured advi-
sory position; (2) failing to find Sivick to be an elected offi-
cial; (3) failing to apply the proper burden of proof, which
should have been imposed upon Sivick to show that he was
eligible for and not disqualified from benefits; and (4) dis-
posing of, without analysis, the argument that Sivick was not
monetarily eligible for unemployment insurance benefits under
Neb. Rev. Stat. § 48-627 (Cum. Supp. 2008) on the basis of

 9	
      See Neb. Rev. Stat. § 24-1106(3) (Reissue 2008).
                        Nebraska Advance Sheets
	                         LANG v. HOWARD COUNTY	71
	                            Cite as 287 Neb. 66

its determinations that Sivick was not excluded from benefits
under § 48-604(6)(f).
                   STANDARD OF REVIEW
   [4] In an appeal from the appeal tribunal to the district court
regarding unemployment benefits, the district court conducts
the review de novo on the record, but on review by the Court
of Appeals or the Supreme Court, the judgment of the district
court may be reversed, vacated, or modified for errors appear-
ing on the record. When reviewing a judgment for errors
appearing on the record, the inquiry is whether the decision
conforms to law, is supported by competent evidence, and is
neither arbitrary, capricious, nor unreasonable.10
   [5] Concerning questions of law and statutory interpreta-
tion, an appellate court has an obligation to reach an inde-
pendent conclusion irrespective of the decision made by the
court below.11
                         ANALYSIS
              Designated Under or Pursuant to
                  Law as Major Nontenured
                       Advisory Position
   [6] Services performed for a political subdivision “in a
position which, under or pursuant to the state law, is desig-
nated a major nontenured policymaking or advisory position”
are excluded from the definition of “employment” under the
Employment Security Law.12 There is no dispute that Sivick’s
position was nontenured, and the Commissioner does not con-
tend that the position was a policymaking one. Thus, the dis-
pute centers on whether it was, under or pursuant to Nebraska
law, designated a “major advisory position.”
   [7] We begin by examining the plain and ordinary mean-
ing of the words “major” and “advisory.” Absent a statutory

10	
      Meyers v. Nebraska State Penitentiary, 280 Neb. 958, 791 N.W.2d 607
      (2010).
11	
      Estate of Teague v. Crossroads Co-op Assn., 286 Neb. 1, 834 N.W.2d 236
      (2013).
12	
      § 48-604(6)(f)(v).
   Nebraska Advance Sheets
72	287 NEBRASKA REPORTS



indication to the contrary, words in a statute will be given their
ordinary meaning.13 “Major” has been defined as “greater, as
in size, amount, extent, importance, rank, etc.”14 An alternative
definition is “great, as in rank or importance.”15 “Advisory” is
defined as “of, giving, or containing advice” or “having the
power or duty to advise.”16
   The Commissioner asserts that Sivick’s position was “major”
because he was “the highest-ranking official in Howard County
in the area of law.”17 And because Sivick’s employment con-
tracts specified that he was to provide advice to the Board, the
Commissioner contends that he held an advisory position. The
Commissioner argues that the court “should have considered
the actuality of Sivick’s job as County Attorney, examining
related statutes and evidence, in order to interpret ‘major non-
tenured advisory.’”18
   The district court, on the other hand, focused on the statu-
tory phrase requiring that the designation be made “under or
pursuant to the state law.”19 The court focused on § 23-1201
and found no “designation that the office of county attorney
position is a major policymaking or advisory position.” The
court also stated that it was “pointed to no other law, and
found no other designation, that Sivick’s position was desig-
nated a major nontenured policymaking or advisory position
by the Legislature, statute, regulation, executive order or the
like.” To the extent that the district court was rejecting the
Commissioner’s invitation to examine the terms of Sivick’s
contract, we agree. The designation must be found in state law.
   But we disagree with two aspects of the district court’s anal-
ysis. First, the court restricted its examination of the duties of

13	
      Caniglia v. Caniglia, 285 Neb. 930, 830 N.W.2d 207 (2013).
14	
      Webster’s Encyclopedic Unabridged Dictionary of the English Language
      865 (1989).
15	
      Id.
16	
      Id. at 22.
17	
      Brief for appellant at 20.
18	
      Id. at 30.
19	
      § 48-604(6)(f)(v).
                        Nebraska Advance Sheets
	                         LANG v. HOWARD COUNTY	73
	                            Cite as 287 Neb. 66

a county attorney to § 23-1201. As we expound below, there
are other statutes expressly imposing advisory duties. Second,
the court’s language suggests that it focused on the absence of
a specific designation using the precise words of the statute.
In other words, the court apparently reasoned that because the
Legislature did not use the words “major,” “nontenured,” and
“advisory” in describing the position of county attorney, the
statute did not designate the county attorney as such.
   [8] Under Nebraska statutes, an important function of a
county attorney is to provide advice. The county attorney
shall give advice to the board of county commissioners and
other civil officers of their respective counties.20 The county
attorney serves as the legal advisor to the county airport
authority21 and for the preservation, restoration, and devel-
opment board for federal forts.22 Further, the officer of con-
solidated counties can call upon the county attorney for legal
advice.23 The county attorney also has the duty to give advice
to a grand jury on any legal matter.24 Clearly, under these
statutes, the county attorney is the chief legal advisor. Thus,
these statutes show that the position of county attorney is
both an advisory and a major position. While we concede
that the giving of advice is not a county attorney’s only func-
tion and in some counties may not be the predominant one, it
clearly is a statutory duty of great importance, significance,
and seriousness.
   Other jurisdictions similarly look to the duties of the position
in question in determining whether a job is a major nontenured
policymaking or advisory position. In Kentucky, which has
similar statutory language,25 an appellate court concluded that

20	
      Neb. Rev. Stat. § 23-1203 (Reissue 2012).
21	
      Neb. Rev. Stat. § 3-613(6) (Reissue 2012).
22	
      Neb. Rev. Stat. § 72-418 (Reissue 2009).
23	
      Neb. Rev. Stat. § 22-415 (Reissue 2012).
24	
      Neb. Rev. Stat. §§ 23-1208 (Reissue 2012) and 29-1408 (Reissue 2008).
25	
      Ky. Rev. Stat. Ann. § 341.055(4)(f) (LexisNexis 2011) (“[i]n a position
      which, under or pursuant to the state law is designated as a major
      nontenured policymaking or advisory position”).
   Nebraska Advance Sheets
74	287 NEBRASKA REPORTS



the key consideration is whether the claimants’ job duties were
major policymaking or advisory.26 Similarly, a New York court,
in determining whether a county attorney was employed in a
major nontenured policymaking or advisory position, looked
to the attorney’s duties and stated, “In view of these responsi-
bilities, we find that substantial evidence supports the Board’s
finding that claimant was not engaged in covered employment
necessary to qualify for benefits.”27 A Florida court likewise
looked at a claimant’s job duties to determine whether he was
in a policymaking or advisory position.28
   Although two states have rejected the idea that job duties
are the determinative factor, we do not find their reasoning
compelling. In Minnesota, an appellate court was not per-
suaded by an argument that the duties of the position were
more important than the position itself.29 The court stated that
the word “position” in the statutory language “‘in a position
with the state of Minnesota which is a major nontenured poli-
cymaking or advisory position in the unclassified service’”
was critical.30 And a Pennsylvania court specifically stated
that “the statutory description of job duties does not amount
to a designation pursuant to the laws of this Commonwealth
that the job is a major nontenured policymaking or advi-
sory position.”31
   [9,10] We reject the notion that “magic words” are nec-
essary for a position to be designated “a major nontenured

26	
      See Com., Dept. of Educ. v. Com., 798 S.W.2d 464 (Ky. App. 1990).
27	
      Matter of Malgieri, 219 A.D.2d 751, 752, 631 N.Y.S.2d 85, 85-86 (1995).
      See, also, Claim of Richman, 254 A.D.2d 673, 679 N.Y.S.2d 197 (1998)
      (finding attorney ineligible to receive unemployment insurance because
      he was employed in major nontenured policymaking or advisory position
      based upon his duties).
28	
      Brenner v. Florida Unemployment Appeals, 929 So. 2d 630 (Fla. App.
      2006).
29	
      See Ginsberg v. Dept. of Jobs and Training, 481 N.W.2d 138 (Minn. App.
      1992).
30	
      Id. at 143.
31	
      Odato v. Unemployment Compensation Bd., 805 A.2d 660, 663 (Pa.
      Commw. 2002).
                        Nebraska Advance Sheets
	                         LANG v. HOWARD COUNTY	75
	                            Cite as 287 Neb. 66

policymaking or advisory position.” First, no statute uses the
specific words in this way. In other words, there is no instance
where the Legislature has described an office or position
using the specific words of § 48-604(6)(f)(v). Even where
positions of state executive branch advisors or policymakers
are involved, the statute does not designate them using this
specific terminology.32 Thus, the Legislature has created such
positions by defining their duties. Second, we agree with a
Pennsylvania court that in determining whether a position is
a major nontenured policymaking or advisory position, “[i]t is
enough that a statute, regulation, executive order, or the like
communicate the concept that the position is policymaking or
advisory.”33 In that case, the appellate court reasoned that an
examination of the relevant charter provisions revealed lan-
guage which reached the level of an official designation of the
position as a major policymaking or advisory one.34 The court
observed that under the charter, the heads of all departments
were empowered to prescribe rules for their internal govern-
ment and that each department had the authority to make
reasonable regulations as necessary and appropriate in the per-
formance of its duties under the charter or under any statute or
ordinance.35 Similarly, the Nebraska statutes cited above show
that the county attorney is an advisory position. And because
a county attorney is the chief legal advisor for a county, it is a
major position.
   Sivick advances three reasons in support of the district
court’s analysis. First, he argues that under the Commissioner’s
approach, any government employee appointed to a position
who has some advisory duties would likely fit the exclusion.
Second, he argues that the very nature of being a lawyer
requires providing advice and that, thus, all lawyers employed
by political subdivisions would be excluded. Finally, he relies

32	
      See, e.g., Neb. Rev. Stat. § 84-133 (Reissue 2008).
33	
      Philadelphia v. Unemp Comp. Bd. of Rev., 164 Pa. Commw. 624, 627, 643
A.2d 1158, 1159 (1994).
34	
      Philadelphia v. Unemp Comp. Bd. of Rev., supra note 33.
35	
      Id.
   Nebraska Advance Sheets
76	287 NEBRASKA REPORTS



upon the principle of liberal construction of the Employment
Security Law.36
   [11] None of Sivick’s arguments hold up under scrutiny.
His first and second arguments ignore the significance of the
word “major.” Neither the government employee whose duties
include giving advice nor the lawyer employed by a political
subdivision in a subordinate position could be fairly character-
ized as a “major” advisor. A county attorney, on the other hand,
is the chief legal advisor for the county and, by the duties
imposed by statute, has the high standing and significance
attributable to a “major” officer. Regarding Sivick’s third argu-
ment, we agree that the Employment Security Law should be
liberally construed. But a statute is not to be read as if open
to construction as a matter of course. Where the words of a
statute are plain, direct, and unambiguous, no interpretation is
needed to ascertain the meaning.37 We cannot, in the guise of
liberal construction, disregard the plain meaning of the exclu-
sion of § 48-604(6)(f)(v).
   Accordingly, we conclude that Sivick’s services were per-
formed in the exercise of his duties in a position excepted from
the definition of employment by § 48-604(6)(f)(v). Therefore,
his wages were not for covered employment and he was
not entitled to unemployment insurance benefits. The dis-
trict court’s judgment does not conform to the law and must
be reversed.
               R emaining Assignments of Error
   [12] Because we have concluded that Sivick is not enti-
tled to unemployment insurance benefits and that the district
court’s judgment must be reversed, we do not consider the
Commissioner’s other assignments of error. An appellate court
is not obligated to engage in an analysis that is not necessary
to adjudicate the case and controversy before it.38 We merely

36	
      See Wadkins v. Lecuona, 274 Neb. 352, 740 N.W.2d 34 (2007).
37	
      State ex rel. Wagner v. Gilbane Bldg. Co., 276 Neb. 686, 757 N.W.2d 194
      (2008).
38	
      Holdsworth v. Greenwood Farmers Co-op, 286 Neb. 49, 835 N.W.2d 30
      (2013).
                          Nebraska Advance Sheets
	                           LANG v. HOWARD COUNTY	77
	                              Cite as 287 Neb. 66

observe in passing that closer legislative attention to the term
“elected official” in § 48-604(6)(f)(i) might have eliminated
the necessity of litigation.39
                        CONCLUSION
   Because an important part of the statutory duties of a county
attorney is advisory in nature, we conclude that Sivick was
in a position that had been designated under or pursuant to
Nebraska law as a “major nontenured policymaking or advi-
sory position.” Thus, the services Sivick performed in his posi-
tion were excepted from the definition of employment, and he
was monetarily ineligible for unemployment insurance benefits
because his wages were not for covered “employment.” We
therefore reverse the judgment of the district court.
                                                      R eversed.

39	
      See, e.g., Neb. Rev. Stat. § 49-1417 (Reissue 2010) (defining “[e]lective
      office” to include “[a] person who is appointed to fill a vacancy in a
      public office which is ordinarily elective”); Neb. Rev. Stat. § 23-2535(8)
      (Reissue 2012) (defining “official” as “an officer elected by the popular
      vote of the people or a person appointed to a countywide office”); Alaska
      Stat. § 23.20.526(d)(8)(A) (2004) (excepting from employment service
      performed as “a person hired or appointed as the head or deputy head of
      a department in the executive branch”); S.C. Code Ann. § 41-27-260(5)(a)
      (Cum. Supp. 2011) (excepting individual performing duties as “an elected
      official or as the appointed successor of an elected official”); Wis. Stat.
      Ann. § 108.02(15)(f)(1) and (2) (West Cum. Supp. 2013) (excepting
      service “[a]s an official elected by vote of the public” or “[a]s an official
      appointed to fill part or all of the unexpired term of a vacant position
      normally otherwise filled by vote of the public”).